Citation Nr: 0324298	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-08 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for degenerative disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO rating decision 
that awarded a 40 percent disability rating for the veteran's 
service-connected low back disability.

The Board notes that, at an April 2003 hearing, the veteran 
raised the issues of entitlement to service connection for 
depression as secondary to the service-connected low back 
disability, and entitlement to a total disability rating 
based on individual unemployability by reason of service-
connected disability (TDIU).  Such questions have not yet 
been addressed by the RO and are consequently referred to the 
RO for appropriate action. 


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
veteran's waiver of the right to initial consideration of the 
evidence by the RO.  

In the instant case, at an April 2003 Board hearing, the 
veteran waived initial RO consideration only of the 
additional evidence that he had submitted at the hearing.  
However, additional development is needed, as will be 
discussed in detail below.  It is also unclear whether the 
veteran has received all the notice that he is due under 
38 U.S.C.A. § 5103 (West 2002).  Therefore, a remand is 
required.

The Board notes that service connection was originally 
granted in June 2001 for degenerative disc disease of the 
lumbar spine, and that the veteran's service-connected 
disability was originally evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (lumbosacral strain).  The veteran's 
service-connected low back disability was later re-
characterized in the October 2001 rating decision as 
degenerative joint disease of the lumbar spine and was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome).  In this regard, the Board 
notes that the regulations used to evaluate intervertebral 
disc syndrome have changed since the veteran's claim was 
filed.  See 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2002); 
67 Fed. Reg. 54345-49 (Aug. 22, 2002) (to be codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293)).  Furthermore, the 
regulations used to evaluate diseases and injuries of the 
spine, including intervertebral disc syndrome and 
degenerative arthritis of the spine, will change effective 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)).  It does not 
appear that the veteran has received notice of the changes 
made to the rating criteria for rating intervertebral disc 
syndrome under 67 Fed. Reg. 54345-49 (Aug. 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293)), nor 
does it appear that the veteran has received notice of the 
changes in the regulations used to evaluate diseases and 
injuries of the spine which will become effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  

Furthermore, despite the fact that the veteran's service-
connected low back disability is currently rated under 
Diagnostic Code 5293 (intervertebral disc syndrome), the RO 
did not evaluate the veteran's service-connected low back 
disability under the new criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-49 
(Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293)).  In addition, because the RO 
certified the issue for appeal to the Board on March 18, 
2003, and because the effective date of the change in the 
rating criteria for diseases and injuries of the spine is 
September 26, 2003, the RO has not been afforded the 
opportunity to evaluate the veteran's service-connected low 
back disability under the revised criteria for rating 
diseases and disabilities of the spine.  See 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 
5240, 5241, 5242, 5243)).  In the Board's opinion, the 
veteran could be prejudiced as a result of the Board 
addressing these matters in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Because additional 
development is necessary in the veteran's case, as will be 
discussed below, time will be saved if the notice required as 
a result in the change in rating criteria is conducted while 
the file is at the RO.  By so doing, the veteran will be 
given ample opportunity to submit evidence relative to the 
changed criteria and have the RO consider the evidence before 
returning the case to the Board.  As such, the veteran should 
be specifically advised by the RO of the new and the old 
rating criteria for evaluating diseases and disabilities of 
the spine, including intervertebral disc syndrome, and the RO 
should specifically evaluate his claim under 38 C.F.R. 
§ 4.71a as it existed at the time he filed his claim, and as 
amended during the pendency of his appeal.  See 38 C.F.R. § 
4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293)); 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
The Board finds that giving the veteran another opportunity 
to appear for VA neurological and orthopedic examinations 
would be appropriate because the current severity of the 
veteran's service-connected disability is unclear.  
Furthermore, the Board notes that although the veteran was 
afforded a VA general medical examination in May 2001, the 
record does not contain a current examination that takes into 
account the new criteria established to rate intervertebral 
disc syndrome, such as the total duration and of 
incapacitating episodes over the past 12 months or all 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293)).  
Similarly, in light of the fact that the rating criteria for 
evaluating diseases and injuries of the spine will further 
change on September 26, 2003, the Board finds a new VA 
examination would be appropriate so that the veteran's 
service-connected low back disability can be properly 
evaluated in terms pertinent to these new criteria.  In this 
regard, the Board notes that it is unclear from the current 
evidence of record whether the veteran's service-connected 
symptomatology includes unfavorable ankylosis of the low back 
or any associated objective neurologic abnormalities, such as 
bowel or bladder impairment.  In addition, the record does 
not indicate whether the veteran's age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, affect his normal range of 
motion of the thoracolumbar spine.  68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)).  Therefore, as the current evidence of record 
is insufficient to rate the veteran's degenerative disease of 
the lumbar spine under the new rating criteria, the veteran 
should be afforded new VA examinations that evaluate the 
veteran's symptomatology in terms pertinent to the rating 
criteria that were in effect when the veteran filed his 
claim, as well as the rating criteria as amended during the 
pendency of his appeal.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(to be codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293)); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a (Diagnostic Codes 5235 through 5243)).    

The Board notes that development such as that sought by this 
remand is consistent with the mandate of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) (VCAA).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  

Additionally, certain notification requirements have been set 
out by the new law.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (the amended "duty to notify" requires VA to 
notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA on behalf of the 
claimant.)  The Board notes that the Federal Circuit in DAV, 
supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) (permitting 
the Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  

In this case, it is unclear whether the veteran has received 
the specific notice he is due with regards to his claim for a 
rating in excess of 40 percent for a low back disability 
under 38 U.S.C.A. § 5103(a).  Although the RO sent the 
veteran a February 2001 letter advising him of its duty to 
assist, the Board notes that this letter was sent in 
association with the veteran's original service connection 
claim.  Therefore, it is unclear whether the veteran has 
received the specific notice he is due with regards to his 
increased rating claim.  As such, Board finds that the RO 
should ensure that any notification required under 
38 U.S.C.A. § 5103(a) is made while the case is at the RO for 
the additional development needed in this case.  In re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
be specifically told of the information 
or evidence he must submit, if any, and 
he should be advised of the one-year 
period set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received 
treatment for his service-connected low 
back disability since 2000.  The RO 
should ensure that all pertinent records 
of private or VA treatment are procured 
for review.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After completing the development 
sought above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic and neurological 
examination to determine the severity of 
his degenerative disease of the low back.  
All indicated tests and studies, to 
include x-rays and other diagnostic 
procedures deemed necessary, should be 
conducted. The claims folder, a copy of 
this remand, copies of 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) 
(2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002) (to be codified at 38 C.F.R. § 
4.71a (Diagnostic Code 5293)), and 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)), along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner(s) for review.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
may be applied.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) 
(2002); 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293)); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  In addition, after 
reviewing the veteran's complaints and 
medical history, the orthopedic examiner 
should render an opinion, based upon his 
or her best medical judgment, as to the 
extent to which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate such problems to 
the rating criteria.  (In other words, 
functional losses due to pain, etc. may 
result in disability tantamount to that 
contemplated by the criteria for a higher 
rating.  If so, the orthopedic examiner 
should so state.)  See DeLuca v. West, 8 
Vet. App. 202 (1995).  The rationale for 
all opinions should be explained in 
detail.  If the examiner(s) provides an 
opinion that is contrary to one already 
of record, the examiner(s) should point 
to specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  In this regard, the 
examiner(s) should specifically address 
the findings made in the April 2001 VA 
examination report.  The neurological 
examiner should identify symptoms due to 
disc syndrome and describe the nerve(s) 
affected, or seemingly affected by nerve 
root compression.  The symptoms should be 
characterized as causing mild, moderate, 
or severe incomplete 
paralysis/neuritis/neuralgia or complete 
paralysis.

4. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim, including evaluating his service-
connected disability under 38 C.F.R. § 
4.71a as it was at the time he filed his 
claim, and as amended during the 
pendency of his appeal.  See 38 C.F.R. § 
4.71a (Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 
5293, 5294, 5295) (2002); 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293)); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  Consideration 
should also be given to 38 C.F.R. 
§ 3.321(b) (2002).  If the benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should include a 
complete recitation of both the old and 
the new rating criteria for rating 
disabilities of the spine.   See 
38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293)); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  Additionally, if 
the veteran does not appear for the 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

